Dye, J.
(dissenting). It may not be said as a matter of law that the affirmed finding of fact that the gears in which the infant claimant lost his fingers were not a “ point of operation ” which was improperly guarded; that he was not employed in violation of subdivision 11 of section 146 of the *318Labor Law, and not entitled to double compensation benefits. The gimlet machine here involved is covered by the regulations (Rule 877) by which minors are forbidden to operate under penalty of double compensation for injuries unless guarded “ at the point of operation ” (Rule 922).
The “ point of operation ” (Rule 876, subd. 1) and “ danger zone ” (Rule 876, subd. 2), as we read the rule, need not be limited to the small hole where stock is actually inserted for shaping and forming or other necessary operation or where the operator may be caught between the material and the moving or stationary parts of the machine but extends to and includes the starting and stopping of such machine. Here it is an undisputed fact that the open and unguarded power gears were within eighteen inches of the slot — well within the orbit of the operator’s hands and thus within the danger zone at the point of operation. He lost his fingers while attempting to shut off the power which act, it seems clear and indisputable, was an “ other necessary operation ” sufficiently connected with the actual insertion of stock to be embraced by the rule and to justify double compensation for violation by the employer.
The order awarding double compensation should be affirmed, with costs.
Loughran, Oh. J., Lewis and Desmond, JJ., concur with Fuld, J.; Dye, J., dissents in opinion in which Conway and Froessel, JJ., concur.
Ordered accordingly.